 In the Matter Of SOLVAY PROCESS Co. AND WM. G. B. TFIOMPSONandDISTRICT 50, UNITED MINE WORKERS OF AMERICACase No. R-1864:-De'eided August 15, 1940Jurisdiction: 'chemical products manufacturing industry.Investigation and Certification of Representatives:existence of question denialof employment relationship; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company whowere working pursuant to the agreements between the Company and an allegedindependent contractor, including laborers used in and around the plant of theCompany and longshoremen and stevedores working on the docks of the Com-pany, but excluding clerical and supervisory employees.DefinitionsAlleged independent contractor who was formerly an employer of theemployees here involved, but who prior to the filing of the petition surren-dered the contracts under which they were working and went out of businesswith no intention of resuming it,heldno longer an employer of such employees.Company that owned and managed plant in which employees of allegedindependent contractor worked, was the sole source of the money with whichthey were paid, and maintained control over employment to the extent ofsending men out of the plant if their work was unsatisfactory, indicatingwhich men it desired to have work on certain jobs, inspecting the work whileitwas in progress, and in some cases directing the employees as to what wasto be done,heldthe employer of such employees.Practice and ProcedurePetition dismissed as to one of two co-employers who was no longer anemployer at the time of the filing of the petition.Mr. Charles Y. Latimer,for the Board.Hunton,Williams,Anderson, Gay c Moore,byMr. P. JustinMooreandMr. Edmund M Preston,of Richmond, Va.;Mr. DavidA. Harrison, Jr.,ofHopewell, Va.; andMr. Harry S. Ferguson,ofNew York City, for the Company.Mr. Archer L. Jones,of Hopewell, Va., for Thompson.Mr. Herman Edelsberg,of New York City, for the Union.Mr. Robert J. Francis,of Petersburg, Va., for the Council.Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 12, 1940, District 50, United Mine Workers of America,herein called-the Union, filed with the Regional Director for the FifthRegion (Baltimore, Maryland), a petition, and on April 23 and May3, 1940, first and second amended petitions, alleging that a question26 N: L. R. B., No. 68.650 SOLVAY PROCESS CO.affecting commerce had arisen concerning the representation of em-ployees of Solvay Process Co. and-Wm. G. B., Thompson, .Hopewell,Virginia, herein called respectively the Company and Thompson,and requesting an investigation and certification of representatives'pursuant to - Section 9 (c) of the National Labor Relations Act, 49.Stat. 449, herein called the Act.On May 3, 1940, the National.Labor Relations Board, herein called the Board, acting pursuant toSection 9, (a) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 2, as ' amended,ordered an investigation and authorized the Regional Director -toconduct it and to provide for an appropriate hearing upon due notice.Pursuant to notice duly served upon the Company, Thompson,and the Union, a hearing was held at Hopewell, Virginia; from May13 to 29, 1940, before Edward Grandison Smith, the Trial Examinerduly designated by the Board.During the hearing, the petition wasfurther amended on motion of the Union to enlarge the unit claimedto be appropriate.'The petition; as so amended, designated as thethird amended petition, was served upon the parties and upon Solvayclaiming to represent employees. directly affected by the investigationunder the amendment.- The Council filed a motion to intervenewhich was granted by the Trial Examiner.The Board, the Company '2Thompson, the Union, and the Council were represented by counseland.participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the opening of the 'hearing counsel for the Company, thenappearing specially, moved to dismiss the proceeding as to the Com-pany on the ground, in brief, that the proposed bargaining unit didnot include any of its employees.At the close of the hearing heagain moved the Board either (1) to dismiss the petition on the groundsthat no question affecting commerce concerning employees of. theCompany had, arisen, that no appropriate unit existed within thescope of the petition as finally amended, and that'the Board had nojurisdiction to decide that the appropriate unit of employees of theCompany included any individuals who were not employees ' of theCompany or who were not employees within the meaning of the'Act;or (2) to decide that the unit sought by the Union wasnot an appropriate unit, and that .the appropriate unit ofemployees of the Company, as showfi by the evidence, consistedof certain employees on its pay roll, with specified exclusionsIThe notionwas grantedwith leave to anyof the parties to move for such continuanceof theproceedingas might benecessary on account of the amendment,and to examine further any witnesses who had testified.aThe Company atfirstappeared specially, butfiled a general appearance after the motion to amend thepetitionwas granted., 652 'DECISIONSOF NATIONAL-LABOR ,RELATIONS BOARDas, -described' in. the Xompany,'s motion.,, ,Counsel for, Thompsonmoved, to•dismiss the' petitionas: to.Thompson on the . ground that,Thompson' was nottengaged. in business' at. the time of the,filing of thepetition:.Counsel' for theiCouncil,moved to dismiss the third amendedpetition principally on the',ground that :the ,bargaining , unit sought,was' not/;appropriate even, though itt might' be determined that em-Ruling on!,these 'motions lwas,r`eserved'( for the determination of theBoard:+'lsThe, Company's motions.are'hereby denied and Thompson'smotion is grantedi for, the reasohs,,given' -below., , - The ,'motion 'of A heCouncil, referring only to .the-'j"third amended petition,',', is in effectgranted; .in' so far as-ally' iilterest: of ,the Council is concerned, by, ourfinding ,as Ito the -appropriate' unit: I . .111'-At, the close of the hearing,thetTrial,Examiner;granted'a motion of,counsel,for the Union to conform,the notice of hearing and the-petitionstb,,the; Iproof. '1fThe,:Trial, Examiner, made several other. rulings onimotions' and, on obj ections; to ,the admission of : evidence: -The; Boardhas :reviewed the rulings of the! Trial,Examiner,' .,and, finds that noprejudicial- errors'were committed. 'The rulings 'are'hereby affirmed.Pursuant,, to. requests . therefor, and, upon' . notice to. all parties,, ahearing 'was ,held,before:the,Board in' Washington,,. D. ,C.,,on.July 18,1940,:for the purposeiof oral argument'-: The Company and the UnionCouncil also filed briefs; which'ha -e been- considered by ;the Board?,,,,'following:.(t,.,,I,,it )!I il"t;ti;r+` }tillFINDINGS OF.FACT-,-I` 1t:i n; ,I.I TH'EEMPLOYERSA; The business of the Company(Solvay ,Process{ Co.,' an; affiliate; of ; Allied 'Chemical & -Dyes.Corpo--ration,'is a New,York-corporation engaged, in the manufacture andsale' ofchemical; products.At its plant at Hopewell, Virginia, it, manu=factures nitrogenous and 'other,; products; including -nitrate of, soda,nitrogensolutions,and :chlorine.t 'The raw materials -used, in its manu-factuPing, operations' are soda'lash; coke, and air.-,'During the 12months'eiiding,May' 1, 1940;'over 75 pdr;cent of the-tonnage producedat, the plant was shipped out of the State,-,and all, of the soda ash' and,-ThefCompany admits that it,is engaged,. Il l .' .. ,The, Hopewell plant was, origin ally, constructed by Atmospheric3These facts were largely stipulatedby theparties at the hearingThe parties also stipulated that theremight be included in the record the facts appearing inMatterof TheSolvay Process CompanyandUnitedChemicalWorkersIndustrialUnion No64,5 N L. R B 330,in so far as they show that the plant is engagedin interstate commerce,since the set-up of the Company is practically the same now as at the date of thehearing in that case. SOLVAY,,PROCESS co.653Nitrogeri, Corporation, herein called ''Anco, another affiliate of Allied'Chemical, -.Dye Corporation.When Anco was dissolved in.1936 itsproperties were acquired by the Company which had.leased the plantyin 1934:-Prior, to, March 8, 1940, some 1,400 production and maintenanceemployees,, were employed at the plant, of whom approximately. one--half were listed on the pay roll of the Company and the-rest listed onthe'pay'roll ofWm.. G. B. Thompson. The number of Thompson menat'work in, the plant on any one day varied widely} from a minimumof 60 or 80 to a maximum of 400 or more. ',-J3.The relationship between the, Company, and , ThompsonThompson named in-the petition' as a co-employer with the Com-pany; is' a' civil' engineer who prior to 1931 was employed at theHopewell plant in,- connection with construction work., In 1931 andthdreaftei' he entered into a series of agreements, first with Anco andlater with the Company, for the performance of work which had previ-ously been' done by-one Captain Swain.The agreements under 'hickThompson operated varied somewhat from year to' year,'but in' 1940they were four iii number and covered the unloading of soda ash fromships, the loading of bagged nitrate into ships, the unloading ofWk'soda -from; railroad, boxcars, and the furnishing of-common labor. In1935 Thompson wasalso employed' by the Company as, superintendentof construction, receiving additional compensation in that capacity.While the first Thompson agreements, in 1931 were entered into afterThereaf ter yearly, agreements, drawnup in' the form' of purchase orders, or ' contracts, - by the Company,were based on proposals submitted by Thompson, and fixed the generalterms urider 'which he was to, perform work when required.'Under 'the loading, and unloading agreements, Thompson wtis -paidoil, a' tonnage basis; and under the miscellaneous jobs agreement on aemployees' for, the- work under both forms, of'agreement. ' Rates to bepaid' by Thompson for labor were, specified. If higher rates to 'thelaborers 'engaged by Thompson, became necessary, the 'Company wasto '-pay over to Thompson the additional amount., Likewise', the Com-pany' agreed. to reimburse Thompson for any new taxes or'increasesin premium rates on workmen's compensation insurance, in connectionwith 'the laborers engaged'by Thompson. He was -not liable for'ships'demurrage charges for delays caused''by strikes 'oi' other- causes notwithin his control.' Thus it 'appears'that under both types of agree-ment Thompson was practically assured of a definite rate of return,4Thompson testified that the contracts were terminable at the Company's will, and that it could havearranged to do the work itself without-protest from him,,but that neither he nor the Company had contem-plated that the Company would go into competition,with,him.., 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDbased on the' amount of work done by the laborers engaged throughhim, while the Company assumed the risk of the more important ofany unexpected expenses which might be incurred by Thompson inmaking arrangements for the labor to be used by the Company.' Inaddition, Thompson was under no legal obligation to continue to en-gage labor for the Company if he decided that the arrangement wasno longer profitable for him. Under the terms of his agreement, there-fore, it appears that the position of Thompson in relation to the Com-pany was more nearly 'that of an employment agent for the Companythan that of an independent contractor.Operations under the contracts with the Company constitutedThompson's sole business. His work was performed on the Company'spiers, on its chartered ships, or in its regular departments, with ma-chinery which it owned and kept in repair and for which it furnishedfuel and power.His office was on its property, in a building sharedin part by the Company; 6 his telephone came through its switch-tricity and first-aid service; and he used pay-roll sheets on which thename of the Company was printed.' Up to the time of the strike,hereinafter mentioned, the same attorney represented both Thompsonand the Company.Although Thompson employed a few supervisory employees whotook charge of loading and unloading the boats and supervised certainother jobs, Thompson men were often sent into the Company's planton work not under the supervision of Thompson's supervisory force.work required practically no supervision, the Company's own super-visory employees' were admittedly present, signed the time cards ofthe Thompson men, and, at the least, inspected the work of the men.The number of supervisory employees engaged by Thompson did notexceed 10,, although as.already noted, on some occasions'as many as400 of the Thompson men were engaged in work ,in and about theCompany's premises at'the same time. Thompson employees testi-fied that the Company foremen on various occasions told them whatto do, and sent them back to Thompson's office or out of the plant iftheir work was unsatisfactory.Even on the loading and unloadingjobs,Company employees were present to inspect and check theamount of work :done and to see that the Company's property wasnot endangered.Although there was no conclusive evidence of actual transfers be-tween the respective pay rolls maintained by Thompson and by theCompany, many of the men were listed first on one and then on the5The Company's interest in ascertaining Thompson's raid of return is apparent from the statementsprepared from time to time by its accounting office estimating his expenses and computing his profit.eThompson testified that the building was a former construction office which he had bought from theCompany for$120 and had remodeled to suit his purposes.7He testified these had been purchased from the Company. SOLVAY PROCESS CO.655other. In some instances Thompson employees found notes on theirtime cards in Thompson's office telling them to report to the Com-pany's doctor for the physical examination required before anemployee was placed on the Company's pay roll; in other cases theywere told by the Company's foremen to report for work with the Com-pany.There is no evidence that Thompson protested against suchinterference with his labor supply.For certain work the Company supplied Thompson with a list ofnames of men whose work had been found satisfactory, and frequentlyCompany foremen asked for specific individuals.Thompson testifiedthat he complied with these 'requests if possible.Although he insistedthe Company could not discharge his men, he admitted that it didnot have to use anyone that he sent to work on a given job.Underthe foregoing circumstances, we find that supervisory employees ofthe Company were in a position to, and did', exercise supervisoryauthority over the Thompson employees.C. Conclusions regarding the relationship of the, Company and Thompsonto the employees at the Hopewell plantThe present proceeding raises no question as to the employee statusof persons on the Company's pay roll."Nor is it denied as to those onThompson's pay roll, that until he went out of business on March 13,1940, Thompson hired and discharged them, paid their wages, kepttheir time cards, exercised supervision over their work,, carried work-,men's compensation insurance, made unemployment compensationpayments, and was generally regarded as their employer by theemployees at the plant and by the residents of Hopewell.We find that until March 13, 1940, Thompson was an employer ofthe employees here -involved within the meaning of the Act.'Hetestified and we further find, however, that on that date he surrenderedhis contracts and went out of business, with no intention of resumingit.It necessarily follows that he was no longer an employer at thetime of the filing of-the petition, and we therefore dismiss the petitionas to him.The question remains whether the Company was also an employerof Thompson's employees, as claimed by the Union.The Companycontends that it could not be; because'Thompson was an independentcontractor.1°Since the Company owned and, managed, the plant in9Although Thompson was named in the petition as a co-employer with the Company, the Union did notcontend that he was the employer of all the employees in the unit proposed in the third amended petition.iSection 2 (2) of the Act provides that the term "employer" as used in the Act ":.. includes any personacting in the interest of an employer, directly or indirectly ..."i5The facts in the present case are such that even at common law Thompson might be considered theagent of the Company rather than an independent contractor.He admitted that he had never obtained alicense from the State to engage in business as a contractor.We said, however, inMatter of Sierra Madre-Lamanda CitrusAssociationand Benjamin II. Betz, an individualdoing businessas Betz Packing CompanyandCitrusPackingHouse Workers Union, Local No20766, 23 N. L R. B. 143, that it was unnecessary todecide whether the respondent Betz was an independent contractor under the State law, since both respond-ents were employers within the meaning of the Act. 656'DECISIONS OF NATIONAL LABOR RELAT-IONS BOARDwhich the employees worked,was the sole source of the, money with,which Thompson paid them, and'since it maintaine'd control overemployment to the extent that it sent, men out of the plant if-their;work was unsatisfactory,indicated which men it desiredto have work.on certain jobs, inspected the work while it was in,progress;an& in,some cases directed the employees as to what was tobe done, we find'that the Company was also an employer of the Thompson employeeswithin Section 2(2) of the'Act.fII.THE ORGANIZATIONS INVOLVED,,District 50, United MineWorkers of America, is a labor organizationaffiliated with the Congress of'Industrial Organizations, whidh'admitsto'membership in its local union, Local No. 12103; employees workin'gat' the Hopewell plant of the Com'p'any:='SolvayWorkers' Council 11 is an unaffiliated labor `org'anizationadmitting to membership all -employees ' of the -"Company'exceptexecutives, supervisors,. and foremen'.It does not regard Thompsonemployees as employees of,the Company and, has never sought mem-bership among them.III. -THE,{,.rIn 1937 the Union began its activities among the'emplo'ye'es at'theHopewell plant'by organizing Local N4:'12103, made iip`of employe'es'on the Company's pay roll.Al approximately 'the same time theCouncil was formed atnong the Company's employees.On Ma,rch'24;1938, following the filing by the Union of a petition'for investigationand certification of representatives,' the Regional Director of theBoard arranged a consent 'election in which the Union'laiid theCouncil participated and which resulted' in the' selectioil'of' theCouncil as the bargaining representative of employees'in'an agreedunit of employees listed on the Company's pay roll. In' 1939 theUnion resumed its activities at the plant, 'exteriding'terribership notonly' to employees listed' on the Company's pay roll'but'also to thoseon Thompson's pay roll.The latter were organized in a separatedivision of the local union,' called the 'Thompson 'Divisioh'''Of LocalNo. 12103.Iiia letter to Thompson dated March 1, '1940, the"ThompsonDivision claimed that it represented a majority of his employee's andrequested recognition as their exclusive bargaining' age I nt.12,Hereplied on March 7 that he had no way of determining whether it was11On February'10, 1938, the Board dismissed a complaint which alleged that the Council was a company.dominated unionMatter ofTheSoicay,ProcessCompanyandUnited Chemical Workers Local,IndustrialUnion No 16Z,5N L'R B 330,.q,,12Therequest had first been made on the preceding day in a conversation,duringwhich theunion repre-sentative also claimed Thompson had discriminated against several of its members. ,' " ' ' SOLVAY PROCESS'CO.-657-entitled to such, recognition and suggested that, the question bereferred to the Board for determination.As he was, unwilling toagree to a consent election, and the Union was unwilling to wait for aBoard hearing, a' strike was called, by the "executive board of theThompson Division local, beginning "on the night of March 8.13Thereafter Thompson decided to cancel his contracts with the Com-pany 'a,nd go' out of business; 'and.' on 'March '13 he informed theCoinpany''of his decision, posted a notice of his decision t6' his em-On March ` 18 henotified``'the''State 'Unemployment, Compensation Board and the'Collector of Internal Revenue `that he had terminated his employmentwith the Company.On March 13 a field representative of the Union wrote the Companystating that the committee and representatives of the Union werea-vailable to `discuss a settlement of the strike.The Company .didnot reply , to this communication.A few,days later Thomas, B..Morton, , Commissioner of Labor of the State of Virginia, and Com-missioner I Daly, of the Conciliation, Service of the United StatesDepartment of Labor, went to.the office of the manager of the Com-fpany to discuss the matter. In his conversation with them themanager maintained that Thompson's employees were not employeesof, the Company.We have found, however, that such employees areemployees of the Company within the meaning of .the Act.14At the time of the hearing none of the Thompson men had been re-employed by the Company. Some of the jobs they had formerlyperformed, had been, and others allegedly were to be, eliminated;Some were being handled by employees on the Company's pay roll;and much of the, work was being done by other contractors undershort-term contracts.Because boats discontinued docking at Hope-well during the strike, loading and-unloading were being carried on atNorfolk at added expense to the Company,.The manager admittedthat the Company would resume these operations at Hopewell if,possible.Although it is not clear from the record whether the strikerswere still picketing'the plant, the temporary nature of the Company'sarrangements for carrying on the work they had (lone and its inabilityto have boats dock at Hopewell demonstrate that the labor disputewas still,current at 'the time of the hearing.15Since Section 2 (3) ofthe Act provides that "the term `employees' shall include . . ..anyindividual whose'work has ceased,as a consequence of, or in connec-tion with any current labor dispute," we find that the strikers haveretained"their status as employees of the Company.^' 13 Although none of his men reported for work that night,Thompson testified that he was unable to tellwhether it was because the majority were members of the Union or because a minority forced them out.'i4'See Section I,supraIs' InMatter of Standard Insulation Company,IncandLocal #2111, chartered by A F of L22 N. L R B758, we stated,"Among the criteria for determining whether a strike continue in existence are the employ-er's filling of positions left vacant by the strikers,his resumption of normal operations,and the continuanceof concerted strike activitiesby theworkers 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.1V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its second amended petition,on which the notice of hearing wasissued, the Union included in the proposed bargaining unit onlyemployees who had been carried on the, pay roll of Thompson."At the hearing it further amended the description of the unit toinclude also employees carried on the Company's pay rolL11TheCompany resisted both petitions on the ground that employees ofThompson were not its employees.We have already found, how-ever, in Section I above, that the Company is the employer,withinthe meaning of the Act,of the employees formerly carried on theThompson pay roll.The Company resisted the third amended peti-tion on the further ground that employees on its pay roll were alreadyrepresented by a labor organization with which the Company had abargaining agreement.The'Council joined in the latter contention.'It appears that the first bargaining agreement between the Companyand the Council was negotiated in 1938 following the consent electionofMarch 24,and covered the unit agreed on by the parties at thattime, from which Thompson employees were specifically excluded.18New agreements for yearly periods were negotiated in 1939 and 1940.16The appropriate unit as described in the second amended petition included,"All employees hired towork pursuant to the contract in force between Solvay and Thompson at or about the time of the strike.March 1940,comprising labor used in and around the plant of the Solvay Process Co , and longshoremen andstevedores working on the docks of the Solvay Process Co,but excluding clerical and supervisory employees17The appropriate unit as amended at the bearing included,"All hourly paid production and mainte-nance employees,whether carried on the pay roll of Thompson or Solvay, employed at the Hopewell plantof Solvay Process Co , excepting those engaged in a supervisory capacity and excepting further clerical andtechnical employees hired after March 8, 1940,the date of the strike called by petitioner "IsThe relevant provision of the consent election agreementwasasfollows"'Eligible voters' as used hereinto designate those i ligible to vote in the election shall be.(1) all production employees and all maintenanceemployees at the Company's Hopewell plant as shown by the pay-roll list of March 8, 1938,including thosetemporarily absent for illness or other cause and watchmen,plus (2)those persons who (i)were released fromthe Company's employment because of reduction in force after February 6, 1938, and before March 8, 1938,and (n) had been employed by the Company continuously from February 7, 1936, to February 7,1938, bothinclusive, but shall exclude(a) executives and supervisory officers or employees, (b) office employees in theresearch and engineering division of its development department, (c) clerks on the salaried roll in the mainoffice,and (d)employees of W. G B Thompson,an independent contractor doing work within said plant." SOLVAYPROCESS CO.659Before the existing agreement was signed." the Company, requestedand received from the Council an affidavit, dated February 14, 1940,which showed that it had 460 members.20_As stated above, the Union made a motion, suggested by the TrialExaminer, to include in the appropriate. unit employees carried on theCompany's pay roll as well as employees carried on Thompson's payroll.We have already noted that the Council and the Company arenow bound by a contract covering the employees listed on the Com-pany pay roll.The Council further objected that differences inworking conditions, function, and skill rendered improper any lump-ing, together of the two groups into a single unit. It appears thatemployees listed on the Company's pay roll had more regular employ-ment than those listed on the Thompson pay roll, were more skilled,were more highly paid, and were obliged to undergo physical examina-tions before being given employment.Such examinations were notrequired of Thompson's men.The latter for the most part performedlongshore work and common labor of an intermittent nature, depend-ing on the arrival of boats or irregular demands for labor at the plant.The turnover among Thompson men was much higher than thatamong the Company's employees because of the nature of the workand the character of the employees.In view of the, foregoing we find no basis for including both em-ployees on the Company pay roll and employees on Thompson's payroll in a single unit at this time.Aside from the question of the status of Thompson employees asemployees of the Company or as employees under the Act, no objec-tion has been made to the unit described in the second amendedpetition.21The exclusions requested by the Union are those which wehave usually allowed in similar cases 22We find that all employees of the Company who were working pur-suant to the agreements between the Company and Thompson, includ-ing laborers used in and around the plant of the Company and long-shoremen and stevedores working on the docks of the Company, butexcluding clerical and supervisory employees, constitute a unit appropriate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the full benefit of their10The contract was signed on March 11,1940, to become effectiveon April 1, 1940.20 In January 1940 a petition had been filed with the Boardby the Union,in which it claimed to representa majority of the Company's employees in a unit practically the same as the one covered by the contract,and on February 2, 1940, the Union wroteto theCompany requesting recognition.At a conference there-after held at the Regional Office of the Board, the Union produced cards showing a substantial interest inthe matter,but did not claim thattheyproved its majority status.The petitition was later withdrawn,but at the hearing in the present proceeding counsel forthe Unionstated that it had been reinstated and wasthen pending as Case No.V-R-430.2,See footnote 16,supra.22The description excludes "clerical and supervisory employees"It is unnecessary to consider theexclusion of "technical employees,watchmen,and company:police,and . . all employees hired afterMarch 8, 1940,the date of the strikecalled by thepetitioner,"as requested in the so-called third amendedpetition,since none of theThompsonemployees fall within such classifications DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESJ Ii its second amended petition the Union 'claimed 'to represent' allof the employees in'the unit which we have' found to be'appropriate.'At' the hearing it 'introduced in evidence 761' authorization' cards, and,requested certification on the record.The position of the' Corilpan'as to certification on the record was not stated since the Companyat all times'relied on its contention that it was'not an' erhpl'oycr ofthe men, listed on Thompson's pay` roll.A check by a field examinerof the Board showed that of the 761' cards, '566 were dated between'Janiiaiy' 1 and April 1, 1940; 195 were undated, and -588' bore the'signatures of employees'on the pay rolls'of Thompson between'Janu'ary 1 and March 12, 1940.23We find that the question'conce'rning'representation can best be resolved by. means of an election by secret'ballot.In'view of the irregularity 'of the employment of the'en'ployees'employees of the right to participate in the voting,' we shall' directthat eligibility to vote shall be determined on the basis df the Thom.i'son pay rolls during the period from January 1 through Maich 12,1940.Upon 'the basis of the above findings of fact and iipoli the entire.record in the case, the Board makes the following:'CONCLUSIONS OF LAW1.Solvay' Process Co., Hopewell, Virginia, `is tl e employer of the'employees here involved, who were'engaged in performance of 'W'o'rk"under the agreements between the Comp'anv and Thompson, within'the meaning of Section 2 (2) of the Act.2.A question affecting, commerce 'has arisen concerning therepre-sentation of employees of the ' Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7)'6f the National Labor RelationsAct.'3.All employees of the Company ' who were working pursuant tothe agreements between the Company and Thompson, includingflaborers used in and around the plant of 'the Company and longshore-men and stevedores working on the docks of the Company, but excluding clerical and supervisory employees, constitutwa unit appropriate,for the purposes of collective bargaining, within t, fie meanuig ofSection 9 (b) of the Act.''23A list of Thompson's SocialSecuritycardsfor 1940 which was introduced in evidence showed that hehad employed704 separate individuals,including supervisors,during that period SOLVAY PROCESSCO.661DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,acid- pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby'.DIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Solvay Process Company, Hopewell, Virginia, anelection by secret ballot shall be conducted,as early as possible butnot later than thirty(30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorof the Fifth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III,Section 9,of saidRules and Regulations, among all employees of the Company 'whowere working pursuant to the agreements between the Company andThompson and whose names appear on any of the pay rolls of Win.G. B. Thompson from January 1, 1940 through March 12, 1940,including laborers used in and around the plant of the Companyand longshoremen and stevedores working on' the docks ofthe Com-pany, but excluding, clerical and supervisory employees and anyemployees who have quit or have been discharged for cause sinceJanuary 1, 1940, to determine whether or not they desire to be repre-sented by District 50, United Mine Workers of America, for thepurposes of collective bargaining.323429-42-vol. 26-43